Exhibit 10.28


 
CONTINGENT PAYMENT AGREEMENT
BETWEEN
BIOVEST INTERNATIONAL, INC.
AND
CORPS REAL, LLC
 
This Contingent Payment Agreement (this “Agreement”) is made as of August 2,
2013 (the “Effective Date”), by and between BIOVEST INTERNATIONAL, INC., a
Delaware corporation (“Biovest”), and CORPS REAL, LLC, an Illinois limited
liability company (“Company”).  Unless otherwise defined herein, capitalized
terms used herein shall have the meaning ascribed to such terms in the Security
Agreement (as defined below).
 
RECITALS
 
WHEREAS, Biovest (along with its former subsidiaries, Biovax, Inc., AutovaxID,
Inc., Biolender, LLC, and Biolender II, LLC), was previously a debtor and debtor
in possession in the jointly administered bankruptcy cases of Biovest and its
aforementioned subsidiaries (the “Initial Biovest Bankruptcy Case”) filed in the
United States Bankruptcy Court for the Middle District of Florida, Tampa
Division (the “Bankruptcy Court”);
 
WHEREAS, by order dated November 2, 2010, the Bankruptcy Court entered an order
in the Initial Biovest Bankruptcy Case confirming the First Amended Joint Plan
of Reorganization (the “2010 Plan of Reorganization”);
 
WHEREAS, in accordance with the 2010 Plan of Reorganization, Biovest entered
into a Term Loan and Security Agreement, dated as of November 17, 2010, by and
among Biovest, LV Administrative Services, Inc., as administrative and
collateral agent for the Lenders, and the Lenders party thereto (the “Security
Agreement”);
 
WHEREAS, pursuant to the terms and conditions of the Security Agreement, Biovest
entered into a Contingent Payment Agreement with the Company and other
Contingent Payment Agreements in order to grant contingent payments to each of
the Company, Erato Corp. (now known as Calliope Corporation), Valens Offshore
SPV II, Corp., Valens U.S. SPV I, LLC, and PSource Structured Debt Limited
(collectively, the “Contingent Payment Payees”) , (a) in the aggregate amount of
six and twenty-five hundredths percent (6.25%) of the Gross Revenue derived from
the sale, license or other disposition of the Biovest Biologic Products received
by Biovest or its Affiliates (the “Aggregate Biovest Contingent Payment”) and
(b) in the aggregate amount of  six and twenty-five hundredths percent (6.25%)
of the Gross Revenue derived from the sale, license or other disposition of the
Biovest Biologic Products received by Sublicensees and Transferees (the
“Aggregate Sublicensee/Transferee Contingent Payment”) as more particularly
described below;
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, on March 6, 2013, Biovest subsequently filed in the Bankruptcy Court a
new voluntary case for reorganization under Chapter 11 of Title 11 of the United
States Code, 11 U.S.C. §§ 101 et.seq. (the “New Biovest Bankruptcy Case”);
 
WHEREAS, by an Order dated June 28, 2013, in the New Biovest Bankruptcy case,
the Bankruptcy Court confirmed the First Amended Plan of Reorganization of
Biovest (the “2013 Plan of Reorganization”);
 
WHEREAS, pursuant to the 2013 Plan of Reorganization, Company and the Contingent
Payment Payees have agreed to allocate each of the Aggregate Biovest Contingent
Payment and the Aggregate Sublicense/Transferee Contingent Payment 4.75% to the
Contingent Payment Payees and 1.50% to Company;
 
WHEREAS, Company has allocated one-third of its 1.50% Aggregate Biovest
Contingent Payment and 1.50% Aggregate Sublicensee/Transferee Contingent Payment
to its affiliate Pabeti, Inc. and retained the remaining two-thirds thereof; and
 
WHEREAS, to give effect to the reallocation of the Aggregate Biovest Contingent
Payment and the Aggregate Sublicense/Transferee Contingent Payment, Biovest and
the Company have agreed to enter into this Agreement.
 
NOW, THEREFORE, in consideration of the various promises and undertakings set
forth herein, the Parties agree as follows:
 
ARTICLE 1 - DEFINITIONS
 
As used herein, the following capitalized terms shall have the following
meanings:
 
1.1           “Accentia” shall mean Accentia Biopharmaceuticals, Inc., a Florida
corporation.
 
1.2           “Accentia Companies” shall mean Accentia and its subsidiaries,
other than Biovest.
 
1.3           “Aggregate Biovest Contingent Payment” shall have the meaning set
forth in the Recitals hereto.
 
1.4           “Aggregate Sublicensee/Transferee Contingent Payment” shall have
the meaning set forth in the Recitals hereto.
 
 
2

--------------------------------------------------------------------------------

 
 
1.5           “Affiliate”, with respect to any Party, shall mean any Person or
entity controlling, controlled by, or under common control with such Party.  For
those purposes, “control” shall refer to (i) the possession, directly or
indirectly, of the power to direct the management or policies of a Person or
entity, whether through the ownership of voting securities, by contract or
otherwise, or (ii) the ownership, directly or indirectly, of at least 50% of the
voting securities or other ownership interest of a Person or
entity.  Notwithstanding the foregoing, the term “Affiliate” shall not include
any arrangement or entity formed to develop and/or commercialize one or more
products jointly with one or more non-affiliated Third Parties (“Joint
Venture”); provided the product which is the subject of the Joint Venture was
not previously owned by Biovest, was not being developed by Biovest prior to the
commencement date of the Joint Venture and is not based upon or related to the
BiovaxID vaccine or an autologous production process or produced using
mouse-human heterohybridoma cell culture techniques.
 
1.6           “Agreement” shall mean this Contingent Payment Agreement, as the
same may be amended, modified or supplemented from time to time in accordance
with its terms.
 
1.7           “Bankruptcy Court” shall have the meaning set forth in the
Recitals hereto.
 
1.8           “BBP Purchase Price Allocation” shall have the meaning set forth
in Section 6.2 hereto.
 
1.9           “BiovaxID®” shall mean the personalized, patient-specific
therapeutic vaccine, currently in clinical development by Biovest, designed to
stimulate the patient's own immune system to recognize and destroy cancerous
B-cells for treatment of follicular non-Hodgkin's lymphoma.
 
1.10           “Biovest” shall have the meaning set forth in the preamble
hereto.
 
1.11           “Biovest Assets” shall have the meaning set forth in Section 6.2
hereto.
 
1.12           “Biovest Biologic Products” shall mean all biopharmaceutical
products, including but not limited to monoclonal antibodies, peptides,
infectious disease and cancer vaccines, including but not limited to BiovaxID®,
autologous cancer vaccines such as for non-Hodgkins lymphoma and renal cell
carcinoma, cell-based therapies, stem cells, cytokines, and viruses produced by
mouse-human heterohybridoma cell culture techniques, which are currently owned,
licensed or being developed by Biovest or its Affiliates or which may be
subsequently acquired or developed by Biovest or its Affiliates during the Term
of this Agreement.  Notwithstanding the foregoing, Biovest Biologic Products
shall not include (i) any vaccines for respiratory viruses, such as influenza,
(ii) any biopharmaceutical products produced under contract for Third Parties,
(iii) and biopharmaceutical products being developed by Biovest or its
Affiliates for Third Parties or (iv) any products owned, licensed, or developed
by the Accentia Companies; provided that in the cases of clauses (i), (ii) and
(iii), no such vaccine for a respiratory virus or biopharmaceutical product
shall be based upon or related to the BiovaxID vaccine, Biovest’s Intellectual
Property (as of the date hereof) or shall be based on an autologous production
process or shall be produced using mouse-human heterohybridoma cell culture
techniques.
 
 
3

--------------------------------------------------------------------------------

 
 
1.13           “Biovest Party” shall have the meaning set forth in Section 3.10
hereto.
 
1.14           “Biovest Contingent Payment” shall have the meaning set forth in
Section 3.1(a) hereto.
 
1.15           “Contingent Payments” shall have the meaning set forth in Section
3.1(b) hereto.
 
1.16           “Effective Date” shall have the meaning set forth in the preamble
hereto.
 
1.17           “Full Product Sale” shall mean either (i) the irrevocable sale of
all of Biovest’s or its Affiliate’s rights and interest in a specific Biovest
Biologic Product to a Third Party, or (ii) the grant to a Third Party of a
perpetual worldwide exclusive license to a Biovest Biologic Product in one or
more fields of use.
 
1.18           “Gross Revenue” shall mean any and all revenue or royalties
actually received by Biovest or any of its Affiliates, Sublicensees or
Transferees from the sale or license of the Biovest Biologic Products,
including, without limitation, derived from a Full Product Sale, whether as a
single closing payment, installment payments, or continuing license payments or
any combination thereof, upfront revenue, milestone revenue, license fees,
royalty income, and the market value at the time of transfer of all non-monetary
consideration such as barter or counter-trade in the country of
disposition.  “Gross Revenues” shall not include revenue from sales of Biovest
Biologic Products at below-market prices or rates to the indigent, poor, or
disadvantaged pursuant to any program of Biovest (or any Affiliate, Sublicensee,
or Transferee) or any program of any Third Party relating to sales of product to
the indigent, poor, or disadvantaged.
 
1.19           “Initial Biovest Bankruptcy Case” shall have the meaning set
forth in the Recitals hereto.
 
1.20           “New Biovest Bankruptcy Case” shall have the meaning set forth in
the Recitals hereto.
 
1.21           “Party” shall mean Company or Biovest and “Parties” shall mean
Company and Biovest.
 
1.22           “Patent” means (i) any unexpired patent (including inventor’s
certificates) which has not been held invalid or unenforceable by a court of
competent jurisdiction from which no appeal can be taken or has been taken
within the required time period, including without limitation any substitution,
extension, registration, confirmation, reissue, re-examination, renewal or any
like filing thereof, and (ii) pending applications for patent, including without
limitation any continuation, division or continuation-in-part thereof and any
provisional applications.
 
 
4

--------------------------------------------------------------------------------

 
 
1.23           “Person” shall mean any individual, corporation, partnership,
limited liability company, trust, joint venture, governmental entity or other
unincorporated entity, association or group.
 
1.24           “Prime Rate” shall have the meaning set forth in Section 3.6
hereto.
 
1.25           “Security Agreement” shall have the meaning set forth in the
Recitals hereto.
 
1.26           “Sublicensee” shall mean the holder of any right to sell, license
or otherwise dispose of the Biovest Biologic Products, excluding any licensee or
sublicensee in a Full Product Sale.
 
1.27           “Sublicensee/Transferee Contingent Payment” shall have the
meaning set forth in Section 3.1(b) hereto.
 
1.28           “Term” shall have the meaning set forth in Section 6.1 hereto.
 
1.29           “Third Party” means any Person or entity other than Company,
Biovest or any Affiliate of either Company or Biovest.
 
1.30           “Third Party Claims” shall have the meaning set forth in Section
5.1 hereto.
 
1.31           “Transferee” shall mean any Person to whom Biovest or any of its
Affiliates shall sell any of the Biovest Biologic Products, excluding any
transferee in a Full Product Sale.
 
ARTICLE 2 - REPRESENTATIONS AND WARRANTIES
 
2.1           Representations and Warranties of Both Parties.  Each Party
represents and warrants to the other Party that:  (i) it is free to enter into
this Agreement; (ii) in so doing, it will not violate any other agreement to
which it is a party; and (iii) it has taken all corporate, limited liability
company or partnership action necessary to authorize the execution and delivery
of this Agreement and the performance of its obligations under this Agreement.
 
2.2           Representations and Warranties of Biovest.  Biovest hereby
represents and warrants to Company that:
 
(a)      Biovest has the right to enter into this Agreement and has received all
consents and approvals from all Third Parties, including, to the extent
applicable, all governmental and quasi-governmental authorities necessary for it
to enter into and be bound by the terms of this Agreement;
 
 
5

--------------------------------------------------------------------------------

 
 
(b)      Biovest is not aware of any asserted or unasserted claim or demand
against any Biovest Biologic Products;
 
(c)       To the best of Biovest’s knowledge, no Biovest Biologic Product
infringes upon any Patent or other proprietary rights of any Third Party; and
 
(d)      Biovest has not entered into any agreement with any Third Party which
is in conflict with the rights granted to Company pursuant to this Agreement.
 
ARTICLE 3 - CONTINGENT PAYMENTS AND REPORTS
 
3.1           Contingent Payments.
 
(a)      Biovest Gross Revenue.  Biovest shall pay to Company, or its assigns, a
perpetual contingent payment equal to one percent (1.00%) of the Gross Revenue
derived from the sale, license or other disposition of the Biovest Biologic
Products received by Biovest or its Affiliates (the “Biovest Contingent
Payment”).  For the avoidance of doubt, no contingent payment is granted to
Company hereunder with regard to any Biovest activity other than the Biovest
Biologic Products, and no right, interest, or license to use any Biovest
Biologic Product (or other product or intellectual property of Biovest or its
Affiliates) is granted under this Agreement whatsoever.
 
(b)      Sublicensee and Transferee Gross Revenue.  Biovest shall cause each
Sublicensee and Transferee to pay to Company, or its assigns, a perpetual
contingent payment equal to one percent (1.00%%) of the Gross Revenue derived
from the sale, license or other disposition of the Biovest Biologic Products
received by Sublicensees and Transferees (the “Sublicensee/Transferee Contingent
Payment”, and together with the Biovest Contingent Payment, the “Contingent
Payments”).  For the avoidance of doubt, no contingent payment right is granted
to Company hereunder with regard to any Biovest activity other than the Biovest
Biologic Products, and no right, interest, or license to use any Biovest
Biologic Product (or other product or intellectual property of Biovest or its
Affiliates) is granted under this Agreement whatsoever.
 
3.2           Term of Contingent Payment Obligations.  The Biovest Contingent
Payment and the Sublicensee/Transferee Contingent Payment shall continue for so
long as Biovest or its Affiliates, Sublicensees or Transferees, as applicable,
manufacture, sell, commercialize, or license any Biovest Biologic Product,
provided that the Biovest Contingent Payment and the Sublicensee/Transferee
Contingent Payment shall terminate as to any Biovest Biologic Product that is
the subject of a Full Product Sale as of the effective date of the Full Product
Sale, subject to the payment to Company or its assigns of the Biovest Contingent
Payment derived from such Full Product Sale, including any Biovest Contingent
Payment with respect to any Gross Revenues received by Biovest or any of its
Affiliates after the closing of such Full Product Sale.
 
 
6

--------------------------------------------------------------------------------

 
 
3.3           Payments of Contingent Payments.  Contingent Payments shall be
paid no later than sixty (60) days following the end of the calendar quarter
during which the applicable Gross Revenues for the Biovest Biologic Products are
actually received by Biovest or its Affiliate, Sublicensee or Transferee, as
appropriate.
 
3.4           Place of Payment.  All Contingent Payments due shall be payable in
U.S. Dollars by wire transfer to a bank account designated by Company from time
to time.  Biovest shall convert all non-U.S. Dollar sales to U.S. Dollars using
the average exchange rates quoted in the Wall Street Journal for the final day
of each month in the relevant period for which the Contingent Payment is being
paid.  In the event payment of any Contingent Payment is restricted or
prohibited by the laws or regulations of a particular country, then, to the
extent of such a restriction or prohibition, Contingent Payments shall be paid
to Biovest, any Sublicensee or any Transferee, as applicable, in that country
and in the currency of said country into an account to be designated by Biovest,
such Sublicensee or such Transferee, as applicable.
 
3.5           Taxation of Payments.
 
(a)      Insofar as any payment that is due under this Agreement is subject to
any tax, duty, levy, or other government imposition, the Party receiving the
payment agrees to bear any and all such taxes, duties, levies or
impositions.  Each Party hereby authorizes the other Party to withhold such
taxes, duties, levies or impositions from the payments in accordance with this
Agreement if Biovest, any Sublicensee, any Transferee or Company is required to
do so under the laws of the United States or any country where such taxes,
duties, levies or impositions are payable.  Whenever a Party deducts such tax,
duty, levy or imposition from any payments due, then it shall furnish the other
Party with a certificate showing the payment thereof to the United States or any
applicable country.
 
(b)      In the event any payments which are due under this Agreement are
subject to value added taxation by any government, then the Party receiving the
payment shall bear such value added tax in full and the Party making the payment
shall be reimbursed therefor.  If appropriate, the Party receiving payment may
add such value added taxes to its royalty accounts, provided such value added
taxes are credited against the other Party’s value added tax debt and the other
Party is reimbursed in full with respect thereto.  Notwithstanding anything
herein to the contrary, the Party making the payment shall have no liability for
any value added tax directly or indirectly relating thereto.
 
(c)      In the event any payment is subject to a withholding or other income
tax in any country, promptly following becoming aware of the applicability of
any such tax, the Party making the payment shall so advise the other Party.  The
Party receiving the payment shall have the right to contest such tax or any such
proposed withholding with the appropriate governmental body and the other Party
shall provide, at receiving Party’s expense, reasonable cooperation in any such
contest.  The Parties shall provide each other with such receipts or other
evidence of any tax withheld as is necessary to claim any credit or deduction
available to it in other jurisdictions.  Payments shall only be reduced for
withholding taxes imposed by the jurisdiction out of which the payment is
directly made.
 
 
7

--------------------------------------------------------------------------------

 
 
(d)      The Parties hereto agree that, for U.S. federal income tax purposes,
this Agreement shall be treated as a contract described under Section 483 of the
Internal Revenue Code, and that no U.S. federal income tax shall be withheld
from any payment made hereunder, provided that in the case of a payment made to
a non-U.S. party, such non-U.S. party shall have furnished to the party making
the payment a properly-completed Form W-8BEN.
 
3.6           Interest.  All payments due hereunder that are not paid when due
and payable as specified in this Agreement shall bear interest at an annual rate
equal to the prime rate (the “Prime Rate”) for U.S. dollar deposits in effect
from time to time, as published daily in the Wall Street Journal plus 5%,
compounded monthly from the date due until paid, or at such lower rate of
interest as shall then be the maximum rate permitted by applicable law.
 
3.7           Right to Documentation.  Upon request, Company shall have the
right to request reasonable documentation of Biovest’s calculations to determine
Biovest’s Gross Revenue, to request reasonable documentation of any
Sublicensee’s or Transferee’s calculations to determine such Sublicensee’s or
Transferee’s Gross Revenue, and to request discussion of such calculations with
appropriate representatives of Biovest or its Sublicensees or Transferees, as
applicable.
 
3.8           Records Retention.
 
(a)      Biovest shall keep complete and accurate records pertaining to
Biovest’s, Sublicensee’s and Transferee’s Gross Revenue for a period of three
(3) calendar years after the year in which such revenue was derived, and in
sufficient detail to permit Company to confirm the accuracy of the Biovest
Contingent Payment and the Sublicensee/Transferee Contingent Payment
calculations hereunder.  Such records shall be available at all reasonable times
for inspection by Company or its representatives for verification of the Biovest
Contingent Payment and the Sublicensee/Transferee Contingent Payments or
compliance with other aspects of this Agreement.
 
(b)      Biovest shall cause each Sublicensee and Transferee to keep complete
and accurate records pertaining to such Sublicensee’s or Transferee’s Gross
Revenue for a period of three (3) calendar years after the year in which such
revenue was derived, and in sufficient detail to permit Company to confirm the
accuracy of the Sublicensee/Transferee Contingent Payments calculations
hereunder.  Biovest shall cause such records to be available at all reasonable
times for inspection by Company or its representatives for verification of the
Sublicensee/Transferee Contingent Payments or compliance with other aspects of
this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
3.9           Audit Request.  At the request of Company, Biovest and/or its
Affiliates shall permit, and Biovest shall cause each of its Sublicensees and
Transferees to permit, an independent, certified public accountant appointed by
Company and acceptable to Biovest (or its Affiliates, Sublicensees or
Transferees, as applicable), at reasonable times and upon reasonable notice, to
examine those records and all other material documents relating to or relevant
to Gross Revenue in the possession or control of Biovest, its Affiliates,
Sublicensees or Transferees, for a period of three (3) years after Contingent
Payments have accrued, as may be necessary to:  (i) determine the correctness of
any report or payment made under this Agreement; or (ii) obtain information as
to the Contingent Payments payable for any calendar quarter in the case of
Biovest’s, its Affiliate’s or its Sublicensee’s or Transferee’s failure to
report or pay pursuant to this Agreement.  Said accountant shall not disclose to
Company any information other than information relating to said reports and
Contingent Payments.  Results of any such examination shall be made available to
the Company and Biovest and any Sublicensee or Transferee, as
applicable.  Company shall bear the full cost of the performance of any such
audit, unless such audit demonstrates underpayment of Contingent Payments by
Biovest or its Sublicensee or Transferee of more than ten percent (10%) from the
amount of the original Contingent Payment made by Biovest or its Sublicensee or
Transferee, as applicable.  In such event, Biovest or its Sublicensee or
Transferee, as applicable, shall bear the full cost of the performance of such
audit.
 
3.10         No Double Contingent Payments.  In order to prevent the application
of a double Contingent Payment hereunder, no Contingent Payment will be payable
on sales of Biovest Biologic Products by Biovest or any of its Affiliates (a
“Biovest Party”) to another Biovest Party.
 
ARTICLE 4 - CONFIDENTIALITY
 
4.1           Use of Name.  Company agrees not to use, directly or indirectly,
Biovest’s name or information without Biovest’s prior written consent, except as
part of its required filings or in connection with a discussion of the business,
as consolidated, of Company.  Biovest agrees not to use, directly or indirectly,
Company’s name or information without Company’s prior written
consent.  Notwithstanding the foregoing, Company and Biovest may include an
accurate description of the terms of this Agreement to the extent required under
federal or state securities laws or other mandatory disclosures.
 
4.2           Confidentiality;  Exceptions.  Except to the extent expressly
authorized by this Agreement or otherwise agreed in writing, the Parties agree
that, for the Term of this Agreement and for three (3) years thereafter, the
receiving Party shall keep completely confidential and shall not publish or
otherwise disclose, and shall not use for any purpose other than proper
performance hereunder, any information furnished to it by the other Party
pursuant to this Agreement, except to the extent that it can be established by
the receiving Party by competent proof that such information:
 
 
9

--------------------------------------------------------------------------------

 
 
(a)       was already known to the receiving Party, other than under an
obligation of confidentiality, at the time of disclosure by the other Party;
 
(b)      was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving Party;
 
(c)      became generally available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission of
the receiving Party in breach of this Agreement;
 
(d)      was disclosed to the receiving Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the disclosing Party
not to disclose such information to others; or
 
(e)       was independently developed by or for the receiving Party by Persons
not having access to such information, as determined by the written records of
such party.
 
ARTICLE 5 - INDEMNIFICATION
 
5.1           Indemnification by Biovest.  Biovest shall defend, indemnify and
hold Company and its officers, directors, employees and consultants harmless
from and against any and all claims, suits or causes of action of Third Parties
(collectively, “Third Party Claims”) for liability, damages, losses, costs and
expenses (including the costs and expenses of attorneys and other
professionals), at both trial and appellate levels, relating to Biovest’s and
its Affiliates’ and Sublicensees’ activities related to the Biovest Biologic
Products contemplated under this Agreement, including, but not limited to,
breach of the representations, warranties and obligations of Biovest
hereunder.  The foregoing indemnification shall not apply to any claims to the
extent caused by the gross negligence or willful misconduct of Company.
 
5.2           Notice.  In the event of indemnification under Section 5.1,
Company shall:  (i) promptly inform Biovest of the Third Party Claim, (ii)
permit Biovest to assume direction and control of the defense or claims
resulting therefrom (including the right to settle it at the sole discretion of
Biovest), and (iii) cooperate as reasonably requested (at the expense of
Biovest) in the defense of the Third Party Claim.
 
 
10

--------------------------------------------------------------------------------

 
 
5.3           Insurance.
 
(a)       Prior to the first sale of any Biovest Biologic Products by Biovest
under this Agreement, Biovest shall obtain and maintain broad form comprehensive
general liability insurance and licensed product liability insurance with a
reputable and financially secure insurance carrier, subject to approval by
Company, to cover such activities of Biovest under this Agreement.  Such
insurance shall provide minimum annual limits of liability of $3,000,000 per
occurrence and $5,000,000 in the aggregate with respect to all occurrences being
indemnified under this Agreement.  Such insurance policy shall name Company as
an additional insured and shall be purchased and kept in force for the period of
five (5) years after the cessation of sales of all Biovest Biologic Products
under this Agreement.
 
(b)      At Company’s request, which shall not be more frequently than annually,
Biovest shall provide Company evidence of any insurance obtained pursuant to
this Section 5.3.
 
ARTICLE 6 - TERM; TERMINATION
 
6.1           Term.  This Agreement shall commence as of the Effective Date and
shall continue for so long as Biovest, its Affiliates, Sublicensees or
Transferees manufacture, sell, commercialize, or license any of the Biovest
Biologic Products and satisfy all of their obligations herein or under the terms
of any sublicense or similar agreement with Biovest (the “Term”); provided that
this Agreement shall terminate as to any Biovest Biologic Product that is the
subject of a Full Product Sale as of the effective date of the Full Product
Sale, subject to the continuing payment of any Biovest Contingent Payment
arising out of such Full Product Sale as required by Section 3.2 of this
Agreement.
 
6.2           Surviving Obligations.  This Agreement and the obligations set
forth herein shall be binding on the survivor of any merger or consolidation of
Biovest or the purchaser of all or substantially all of the assets of Biovest
and any of its Affiliates (collectively, the “Biovest Assets”); provided that,
this Agreement shall not be binding on any such purchaser if in connection with
such asset sale at the closing thereof, the Company shall have received payment
of the Biovest Contingent Payment based on that portion of the purchase price
paid by the purchaser for all or substantially all of the Biovest Assets that is
allocable to the Biovest Biologic Products along with any related goodwill (the
“BBP Purchase Price Allocation”) and the Company shall be entitled to receive
the Biovest Contingent Payment with respect to any post-closing purchase price
or similar payments to be made by the purchaser with respect to the BBP Purchase
Price Allocation.  The BBP Purchase Price Allocation shall be acceptable to
Company and shall be included in any asset purchase agreement for the sale of
all or substantially all of the Biovest Assets.  If the Parties are unable to
agree upon the BBP Purchase Price Allocation, the determination thereof shall be
subject to arbitration under Section 7.11(b) hereof.
 
 
11

--------------------------------------------------------------------------------

 
 
ARTICLE 7 - MISCELLANEOUS PROVISIONS
 
7.1           Sublicense Agreements.  Biovest covenants and agrees that each
sublicense agreement with any Sublicensee or any agreement with any Transferee
with respect to the sale, license or transfer of any Biovest Biologic Product
shall include an agreement from the Sublicensee or Transferee to be bound by the
terms of Sections 3.1(b), 3.2, 3.3, 3.4, 3.5, 3.6, 3.7, 3.8(b), 3.9, 7.11 and
7.12 of this Agreement, and that the Company is a third party beneficiary of any
such sublicense, transfer or sale agreement with the right to enforce the terms
thereof against the Sublicensee or Transferee, as the case may be.  Biovest
shall, promptly following the execution and delivery of any sublicense with any
Sublicensee or a transfer or sale agreement with any Transferee with respect to
any Biovest Biologic Products, provide a copy to Company of such sublicense or
agreement.
 
7.2           Relationship of Parties.  Nothing in this Agreement is or shall be
deemed to constitute a partnership, agency, employee or joint venture
relationship between the Parties.  No Party shall incur any debts or make any
commitments for the other, except to the extent, if at all, specifically
provided herein.
 
7.3           Assignment.  Except as otherwise provided herein, neither this
Agreement nor any interest hereunder shall be assignable by any Party without
the prior written consent of the other, which approval is not to be unreasonably
withheld; provided, however, that either Party may assign this Agreement to any
wholly-owned subsidiary or to any successor by merger or sale of substantially
all of its assets to which this Agreement relates in a manner such that the
assignor shall remain liable and responsible for the performance and observance
of all its duties and obligations hereunder.  This Agreement shall be binding
upon the successors and permitted assigns of the parties and the name of a Party
appearing herein shall be deemed to include the names of such Party’s successors
and permitted assigns to the extent necessary to carry out the intent of this
Agreement.  Any assignment not in accordance with this Section 7.3 shall be null
and void.  The right to any payments made hereunder may be transferred only
through a book entry system maintained by Biovest or its agent.  For such
purpose, a book entry system is a record of ownership that identifies the owner
of an interest in the obligation.
 
7.4           Further Actions.  Each Party agrees to execute, acknowledge and
deliver such further instructions, documents and agreements, and to do all such
other acts, as may be necessary or appropriate in order to carry out the
purposes and intent of this Agreement.
 
7.5           Force Majeure.  Neither Party shall be liable to the other for
loss or damages nor have any right to terminate this Agreement for any default
or delay attributable to any act of God, flood, fire, explosion, strike,
lockout, labor dispute, shortage of raw materials, casualty, accident, war,
revolution, civil commotion, act of public enemies, blockage or embargo,
injunction, law, order, proclamation, regulation, ordinance, demand or
requirement of any government or subdivision, authority or representative of any
such government, or any other cause beyond the reasonable control of such Party,
if the Party affected shall give prompt notice of any such cause to the other
Party.  The Party giving such notice shall thereupon be excused from such of its
obligations hereunder as it is thereby disabled from performing for so long as
it is so disabled and for thirty (30) days thereafter.  Notwithstanding the
foregoing, nothing in this Section 7.5 shall excuse or suspend the obligation to
make any payment due hereunder in the manner and at the time provided.
 
 
12

--------------------------------------------------------------------------------

 
 
7.6           No Trademark Rights.  Except as otherwise provided herein, no
right, express or implied, is granted by this Agreement to use in any manner the
name “BiovaxID”, “Autovax”, “AutovaxID” or “Biovest” or any other trade name or
trademark of the other Party in connection with the performance of this
Agreement.
 
7.7           Public Announcements.  Except as required by law or as may
otherwise be required in connection with the New Biovest Bankruptcy Case,
neither Party shall make any public announcement concerning this Agreement or
the subject matter hereof without the prior written consent of the other, which
shall not be unreasonably withheld.  In the event of a required public
announcement, the Party making such announcement shall provide the other with a
copy of the proposed text prior to such announcement.
 
7.8           Notices.  Any notice required or permitted to be given or
delivered hereunder or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been properly served if:  (a) delivered
personally, (b) delivered by a recognized overnight courier service instructed
to provide next-day delivery, (c) sent by certified or registered mail, return
receipt requested and first class postage prepaid, or (d) sent by facsimile
transmission followed by confirmation copy delivered by a recognized overnight
courier service the next day.  Such notices, demands and other communications
shall be sent to the addresses set forth below, or to such other addresses or to
the attention of such other person as the recipient Party has specified by prior
written notice to the sending Party.  Date of service of such notice shall
be:  (i) the date such notice is personally delivered or sent by facsimile
transmission (with issuance by the transmitting machine of confirmation of
successful transmission), (ii) three days after the date of mailing if sent by
certified or registered mail, or (iii) one day after date of delivery to the
overnight courier if sent by overnight courier.  Unless otherwise specified in
writing, the mailing addresses of the Parties shall be as described below:
 
(a)           If to Biovest, addressed to:
 
Biovest International, Inc.
 
300 South Hyde Park Ave., Suite 210
 
Tampa, Florida 33606
 
Attention: ____________
 
Facsimile: 813-258-6912
 
With a copy to:


Charles A. Postler, Esq.
Stichter, Riedel, Blain & Prosser, P.A.
110 East Madison Street, Suite 200
Tampa, Florida  33602
Facsimile:  813-228-1811
 
 
13

--------------------------------------------------------------------------------

 
 
(b)           If to Company, addressed to:
 


 
Corps Real, LLC
1602 W. Kimmel Street
Marion, Illinois 62959
Attention: Ronald E. Osman
Facsimile (618) 997-4983


 
7.9           Amendment.  No amendment, modification or supplement of any
provision of this Agreement shall be valid or effective unless made in writing
and signed by a duly authorized officer of each Party.  This Agreement may be
executed in a series of counterparts, all of which, when taken together, shall
constitute one and the same instrument.
 
7.10         Waiver.  No provision of this Agreement shall be waived by any act,
omission or knowledge of a Party or its agents or employees except by an
instrument in writing expressly waiving such provision and signed by the waiving
Party.
 
7.11         Dispute Resolution.
 
(a)       Senior Officials.  The Parties recognize that a bona fide dispute as
to certain matters may from time to time arise during the Term of this Agreement
which relates to either Party’s rights and/or obligations hereunder.  In the
event of the occurrence of such a dispute, either Party may, by notice to the
other Party, have such dispute referred to their respective senior officials
designated below or their successors, for attempted resolution by good faith
negotiations within thirty (30) days after such notice is received.  Said
designated senior officials are as follows:
 
For Company:  Ronald E. Osman, Manager
 
For Biovest:                      ___________________
 
In the event the designated senior officials are not able to resolve such
dispute within the thirty (30) day period, either Party may invoke the
provisions of Section 7.11(b).
 
 
14

--------------------------------------------------------------------------------

 
 
(b)           Arbitration.  In the event of any dispute, difference or question
arising between the Parties in connection with this Agreement, the construction
thereof, or the rights, duties or liabilities of either Party, and which dispute
cannot be amicably resolved by the good faith efforts of both Parties, then such
dispute shall be resolved by binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association.  The
arbitration panel shall be composed of three arbitrators, one of whom shall be
chosen by Biovest, one by Company, and the third by the two so chosen.  If both
or either of Company and/or Biovest fails to choose an arbitrator or arbitrators
within fourteen (14) days after receiving notice of commencement of arbitration
or if the two arbitrators fail to choose a third arbitrator within fourteen (14)
days after their appointment, the then President of the American Arbitration
Association shall, upon the request of both or either of the Parties to the
arbitration, appoint the arbitrator or arbitrators required to complete the
board or, if he shall decline or fail to do so, such arbitrator or arbitrators
shall be appointed by the New York office of the American Arbitration
Association.  The decision of the arbitrators shall be by majority vote and, at
the request of either Party, the arbitrators shall issue a written opinion of
findings of fact and conclusions of law.  Costs shall be borne as determined by
the arbitrators.  Unless the Parties to the arbitration shall otherwise agree to
a place of arbitration, the place of arbitration shall be at New York, New York,
U.S.A.  The arbitration award shall be final and binding upon the Parties to
such arbitration and may be entered in any court having jurisdiction.
 
7.12           Governing Law.  This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Delaware.
 
7.13           Severability.  Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.
 
7.14           Entire Agreement of the Parties.  This Agreement constitutes and
contains the entire understanding and agreement of the Parties and cancels and
supersedes any and all prior negotiations, correspondence, understandings and
agreements, including, without limitation, the agreements governing the
Prepetition Biovest Royalty, whether oral or written, between the Parties
respecting the subject matter hereof.
 
[remainder of page intentionally left blank]
 
 
15

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the Parties has caused this Contingent Payment
Agreement to be executed by its duly authorized officer as of the day and year
first above written.
 

 
BIOVEST INTERNATIONAL, INC.
                    By: /s/ David Moser     Name:
David Moser
    Title:
Secretary
         




 
CORPS REAL, LLC
                    By: /s/ Ronald E. Osman     Name: Ronald E. Osman     Title:
Manager  

 
 
 
 
 
 
 16

--------------------------------------------------------------------------------